- Prepared by EDGARX.com Exhibit Mechanical Technology Announces Enhanced Growth Strategy Following investment by Brookstone Partners Acquisition XXIV, LLC (Brookstone), MTI expands growth strategy Albany, N.Y., November 28, 2016 Mechanical Technology, Incorporated (MTI or the Company) (OTCQB: MKTY), a company engaged, through its subsidiary MTI Instruments, Inc., in the design, manufacture and sale of precision test and measurement sensors, instruments and systems that provide solutions for linear displacement, vibration measurement and system balancing and tensile measurements in markets that require the exacting measurement and control of products and processes for automated manufacturing, assembly, and consistent operation of complex machinery, announces an enhanced growth strategy. Kevin G. Lynch, CEO of MTI,stated previously that through the investment on October 21, 2016 by Brookstone, “we are extremely excited about the future of MTI with the addition of new capital and our association with Brookstone. The additional capital will enable us to look to expand our growth strategy beyond our current organic growth model.” “Now that Brookstone and the Company have been working together, we have put a framework on our acquisition based growth strategy to further utilize the significant net operating losses held by MTI. We are targeting for acquisition companies with the following key characteristics: $10 million to $30 million in annual revenues. $2 million to $10 million in earnings before interest, taxes, depreciation and amortization (“EBITDA”). Manufactures precision test and measurement sensors, instruments and systems used in automated manufacturing and assemblyand consistent operation of complex machinery. Focus on aerospace, semiconductor, electronics, automotive and/or general industrial sectors. Activities in this regard are already underway and we look forward to seeing the results from the implementation of this strategy having a positive impact on our business capabilities and earnings capacity.” ### About
